Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00357-CV

                    IN THE INTEREST OF L.R.R. and A.P.R., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00430
                      Honorable Linda A. Rodriguez, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       SIGNED December 7, 2022.


                                                _____________________________
                                                Patricia O. Alvarez, Justice